Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 1 of 16

                                                       -




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-2948-PAB-NRN

   JEFFREY T. MAEHR, Plaintiff,

            v.

   UNITED STATES Department of State, including Secretary of State Mike Pompeo, in his official
   capacity, Defendants.

                 MAEHR’S OBJECTIONS TO MAGISTRATE JUDGE NEUREITER’S
                         RECOMMENDATION TO DISMISS [DKT. 55]

            Pursuant to F.R.C.P. 72(b)(2), Plaintiff Jeffrey T. Maehr objects to Magistrate Judge
   Neureiter’s recommendation [Dkt. 55] that the Court dismiss his Amended Complaint [Dkt. 32].
   Due to page limitations, Mr. Maehr incorporates by reference his Amended Complaint and brief
   opposing the Government’s motion to dismiss [Dkt. 52].
                                          I.        SUMMARY

            The IRS has collection tools for tax debts that make private debt collectors drool. In
   addition to the familiar legal methods of levy and execution, garnishment, etc. the IRS typically
   enjoys priority over private creditors; super-priority over other government creditors; and the IRS
   can set off federal benefits like Social Security against debts (as it is doing with Mr. Maehr). But
   now the Government seeks to go a step further, by revoking tax debtors’ constitutional rights until

   they pay up. That violates basic principles of substantive due process. We enshrine some rights as
   constitutional rights precisely to prevent the Government from taking them away without a good
   enough reason; and making debt collection easier is not a good enough reason.
            In 2015, Congress decided that revoking tax debtors’ passports would increase “tax
   compliance.” See Recommendation, Dkt. 55 at 5. The FAST Act’s passport revocation regime
   revokes tax debtors’ constitutional right of international travel until they pay their tax debts. But
   core principles of substantive due process, as well as the Supreme Court’s disused but still
   applicable privileges and immunities jurisprudence, confirm that the Government may not
                                                      1
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 2 of 16




   suspend citizens’ constitutional right of international travel without a good enough reason, such as
   national security, foreign policy, or (in the tax debt context, per the holdings of the apposite and
   controlling ne exeat cases) evidence that a tax debtor is trying to prevent collection by secreting
   assets abroad, or is refusing to repatriate assets that could pay his debt. If merely owing a tax debt
   were a good enough reason to revoke tax debtors’ passports and abridge their right to travel
   internationally, then federal courts would revoke tax debtors’ passports every time the Government
   asks for a writ of ne exeat. But as the late Justice Stevens explained from his Seventh Circuit bench

   in the leading ne exeat case:
            When the relief impinges upon a constitutionally protected personal liberty, … the
            Government has the burden of demonstrating that the restraint of liberty is a
            necessary, and not merely coercive and convenient, method of enforcement.
   United States v. Shaheen, 445 F.2d 6, 10-11 (7 Cir. 1971) (emphases added).
                                                   th




            The Magistrate Judge erred by holding that the Government’s interest in collecting tax
   debts is a good enough reason to revoke tax debtors’ established constitutional right of
   international travel. The Government can collect tax debts many ways (including setoff), but not
   by revoking tax debtors’ constitutional rights until they pay up.
                                      II.        BACKGROUND

            Congress enacted the FAST Act in 2015. The new Act’s passport revocation regime for
   tax debtors is codified primarily at 26 U.S.C. § 7345 (Commissioner of Internal Revenue sends a
   list of seriously delinquent tax debtors to the State Department) and 22 U.S.C. §2714a(e) (State
   Department revokes their passports).
            The Government contends that Mr. Maehr owes a large tax debt. Mr. Maehr has
   challenged and continues to challenge the Government’s tax assessment and judgment collection in
   other pro se actions. This action assumes arguendo (and without prejudice to Mr. Maehr’s other
   actions) that Mr. Maehr has been properly certified by the Commissioner of Internal Revenue as

   owing a “seriously delinquent tax debt” per 26 U.S.C. § 7345. Mr. Maehr’s position here is that
   the State Department may not revoke his passport just because he owes the Government money.

                                                        2
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 3 of 16




            The State Department ordered Mr. Maehr to surrender his passport as required by the
   FAST Act, and he did. Dkt. 32 ¶¶ 17-18, Ex. 1 (passport revocation letter); Dkt. 55 at 3. Mr.
   Maehr can no longer travel internationally as a result. Id.; 8 U.S.C. § 1185(b).
            Mr. Maehr filed this action to get his passport reinstated. Undersigned pro bono counsel
   filed the operative Amended Complaint [Dkt. 32], which clarified that this action challenges the
   constitutionality of the FAST Act’s passport revocation regime. The Magistrate Judge correctly
   understood that this action does not seek to get Mr. Maehr off the list of seriously delinquent tax

   debtors, but rather seeks an order directed to State Department (and if necessary Secretary of State
   Pompeo) to reinstate Mr. Maehr’s passport. Dkt. 55 at 8-9. (Mr. Maehr is not seeking damages,
   although he may seek fees under civil rights fee-shifting statutes once he prevails.) The Magistrate
   Judge also appreciated that Mr. Maehr’s claims raise no Twombly/Iqbal concerns. The factual
   basis for Mr. Maehr’s complaint is not deficient, vague or implausible – it is simple, straightforward
   and undisputed. Id. at 9. The Government may not hold citizens’ constitutional rights hostage to
   facilitate debt collection – even if Congress (which should know better) says it can.
                                         III.        ARGUMENT

            Mr. Maehr developed three reasons below why the passport revocation regime is
   unconstitutional as applied to him, and presented them in the following logical order:
   •        it violates the Supreme Court’s disused but still vital and applicable privileges and
            immunities jurisprudence;
   •        it violates substantive due process because the right of international travel is a fundamental
            right; and
   •        it violates substantive due process even if the right of international travel is not
            fundamental, under the apposite analysis of the ne exeat cases.

   Dkt. 52. While all three analyses are correct, Mr. Maehr starts with the ne exeat analysis because it
   applies even if the Court accepts the Government’s position that the right of international travel is a
   non-fundamental right that can be regulated under a rational basis standard.




                                                        3
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 4 of 16




   A.       Supreme Court caselaw on the right of international travel.1
            There are no Tenth Circuit cases construing the right of international travel. This Court
   therefore applies Supreme Court caselaw. This Court may of course consider other lower federal
   court decisions, but the Supreme Court cases are binding. If this Court determines that other
   courts’ decisions (even circuit court decisions) do not accurately interpret Supreme Court
   precedent, this Court follows controlling Supreme Court precedent.
            The first Supreme Court cases addressing the right of international travel arose in the
   1950s and 1960s, during the Red Scare. In the seminal case of Kent v. Dulles, 357 U.S. 116

   (1958), the Supreme Court held that the Secretary of State could not deny citizens’ passports and
   thereby restrict their right of international travel because they were communists. The Court based
   its holding on the historical importance of the right to freedom of movement, including the rights
   of both interstate and international travel:
            The right to travel is a part of the “liberty” of which the citizen cannot be deprived
            without due process of law under the Fifth Amendment.… In Anglo-Saxon law, that
            right was emerging at least as early as the Magna Carta.… Freedom of movement
            across frontiers in either direction, and inside frontiers as well, was a part of our
            heritage. Travel abroad, like travel within the country, may be necessary for a
            livelihood. It may be as close to the heart of the individual as the choice of what he
            eats, or wears, or reads. Freedom of movement is basic in our scheme of values....
   Id. at 125 (emphases added, and quoting article 42 of the Magna Carta at fn. 12).
            The above underlined language is the lexicon of fundamental rights under the Supreme
   Court’s substantive due process jurisprudence. E.g. Twining v. New Jersey, 211 U.S. 78, 100-08

   (1908) (rights established as “law of the land” in such great documents as the Magna Carta are
   protected by substantive due process); McDonald v. City of Chicago, 561 U.S. 742, 760 (2010)
   (discussing the lexicon of fundamental rights under substantive due process jurisprudence). Given
   this fundamental status, the Supreme Court held that the Secretary of State could not refuse to


            1
            Due to page limitations, this review of the controlling cases will explain why the right of
   international travel is fundamental, even though the ne exeat analysis proceeds from the
   Government’s incorrect position that the right is of lower rank.


                                                      4
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 5 of 16




   issue passports to communists because they were communists. Id. at 126-30.2
            The Court repeated this analysis in the similar case of Aptheker v. Secretary of State, 378
   U.S. 500, 501 (1964), striking down a provision of the Subversive Activities Control Act which
   denied passports to communists.
            Next, in Zemel v. Rusk, 381 U.S. 1 (1965), the Court identified compelling government
   interests that can justify curtailing the fundamental right of international travel: foreign policy and
   national security. In upholding the State Department’s ban on travel to Cuba, the Court held:
            The right to travel within the United States is, of course, also constitutionally
            protected. But that freedom does not mean that areas ravaged by flood, fire or
            pestilence cannot be quarantined when it can be demonstrated that unlimited travel
            to the area would directly and materially interfere with the safety and welfare of the
            area or the Nation as a whole. So it is with international travel. That the restriction
            which is challenged in this case is supported by the weightiest considerations of
            national security is perhaps best pointed up by recalling that the Cuban missile
            crisis of October, 1962, preceded the filing of appellant's complaint by less than two
            months.
   381 U.S. at 15-16 (emphases added, citation omitted). This analysis did not treat the right of
   international travel as less than a fundamental right, or less important than the right of interstate
   travel. To the contrary, per the underlined language, the Supreme Court equated the importance
   of the two rights and their application under substantive due process principles, holding that the
   Government needs a truly compelling interest to abridge either right.
            It is the language of the Court’s next case discussing international travel that has led lower
   courts astray. In Califano v. Aznavorian, 439 U.S. 170 (1978), the Court upheld a provision of the
   Social Security Act that halted monthly payments of Supplemental Security Income to recipients
   who are outside the United States for the entire month. The right of international travel was not
   directly implicated by Aznavorian – no one was trying to stop Grace Aznavorian from traveling to


            2
             The Kent majority grounded its holding solely in the fundamental substantive due process
   status of the right to travel internationally – not the First Amendment. The majority opinion does
   not mention the First Amendment. (In 1958 even the Supreme Court was apparently hesitant to
   recognize a First Amendment political right to practice or even advocate communist principles.)


                                                       5
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 6 of 16




   Mexico for medical treatment. See 440 F.Supp. 788, 791 (S.D.Cal. 1977). Rather, the question
   decided by the Supreme Court was whether the incidental effect of halting Mrs. Aznavorian’s
   welfare benefits during her Mexican sojourn violated her right to travel internationally. The Court
   held that it did not because there is no right to receive government welfare or benefit payments in a
   manner that is perfectly free of any “incidental” impact on other constitutional rights:
            [T]his case involves legislation providing governmental payments of monetary
            benefits that has an incidental effect on a protected liberty, similar to the legislation
            considered in Califano v. Jobst, supra. There, another section of the Social Security
            Act was challenged because it “penalized” some beneficiaries upon their marriage.
            The Court [acknowledged the impact on the fundamental right to marry] but
            nonetheless upheld the constitutional validity of the challenged legislation.
            The statutory provision in issue here does not have nearly so direct an impact on
            the freedom to travel internationally as occurred in the Kent, Aptheker, or Zemel
            cases. It does not limit the availability or validity of passports.
   439 U.S. at 177 (emphases added), citing Califano v. Jobst, 434 U.S. 47 (1977) (upholding a Social
   Security Act provision terminating government disability benefits upon marriage).3
            However, in the course of its decision, the Aznavorian Court compared the rights of
   interstate and international travel in the following language:
            The constitutional right of interstate travel is virtually unqualified. By contrast, the
            right of international travel has been considered to be no more than an aspect of
            the liberty protected by the Due Process Clause of the Fifth Amendment. As such,
            this right, the Court has held, can be regulated within the bounds of due process.
   439 U.S. at 176. This passage is dicta, since the Aznavorian Court’s holding is that government
   administration of welfare programs can have an “incidental” impact on the right to travel
   internationally. The passage also does not say that the right of international travel is less than a

            3
             The Aznavorian Court’s reliance on Jobst confirms that its holding is fully consistent with
   the right of international travel being a fundamental right, since marriage is also a fundamental right
   for substantive due process purposes and was similarly impacted by a Social Security benefit
   regulation in Jobst. See Jobst, 434 U.S. at 54 and n.10, citing Loving v. Virginia, 388 U.S. 1. The
   same legal analysis has been employed to uphold “family cap” provisions of welfare laws that
   ended the prior system of increasing welfare payments based on the recipient’s number of
   children, even though procreative rights are deemed fundamental. See, e.g., C.K. v. Shalala, 883
   F.Supp. 991, 1014-15 (D.N.J. 1995) (government may not restrict welfare recipients’ procreative
   choices, but it has no constitutional obligation to automatically subsidize them through a welfare
   program), aff’d 92 F.3d 171, 195 (3d Cir. 1996).


                                                       6
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 7 of 16




   fundamental right – that position must be inferred from the juxtaposition of the rights of
   international and interstate travel, and the description of the latter right as being “virtually
   unqualified.” But a right can be fundamental and still be “qualified” by sufficiently compelling
   governmental interests, as the right of international travel has been qualified by national security
   and foreign policy. And “regulation within the bounds of due process” is not necessarily rational
   basis scrutiny – the phrase describes the entire jurisprudence of substantive due process, including
   the application of “strict scrutiny” to fundamental rights. Accordingly, the Aznavorian dictum,

   properly understood, did not demote the right of international travel to less than the fundamental
   status recognized in Kent, Aptheker and Zemel. The Aznavorian Court distinguished these cases;
   it did not overrule or even call into question their holding that the right of international travel is a
   fundamental right for substantive due process purposes. 439 U.S. at 177.
            The next proper right-to-travel case was Haig v. Agee, 453 U.S. 280 (1981), where the
   Court affirmed the Secretary of State’s revocation of an ex-CIA agent’s passport due to national
   security concerns, because the agent intended to expose undercover CIA officers in his travels.
   The Government thus had a plainly compelling interest in restricting Philip Agee’s right to travel
   internationally: national security. The Government did not need to treat the right as less than
   fundamental. The Agee Court nonetheless quoted the above dictum from Aznavorian that the

   right of international travel can be “regulated within the bounds of due process.” Id. at 307. It is
   this quotation of the Aznavorian dictum in an international travel case that that has led some lower
   federal courts (though not the Tenth Circuit) to regard the right of international travel as a non-
   fundamental right, and animates the Government’s rational basis position here. But, as explained,
   Aznavorian and Agee did not demote the right of international travel from the fundamental status
   recognized in Kent, Aptheker and Zemel.
   B.       The passport revocation regime violates substantive due process even if the right of
            international travel is not fundamental, per the apposite ne exeat cases.
            If this Court accepts the Aznavorian dictum as demoting the right of international travel to


                                                       7
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 8 of 16




   less than fundamental status, it is still an established constitutional right that must be “regulated
   within the bounds of due process.” Aznavorian, 439 U.S. at 176. The Magistrate Judge accepted
   the Government’s argument that because non-fundamental rights are subject to a rational basis
   type of scrutiny, any legitimate government interest, such as collecting debts, will be a good enough
   reason to curtail the right. This was error. The Government encroaches the “bounds of due
   process” when it suspends constitutional rights to coerce payment of a debt.
            In our common law tradition, creditors collect money judgments through legal means, such

   as execution and garnishment. Courts do not enforce money judgments through coercion, e.g. by
   holding the debtor in contempt for non-payment, and imprisoning the debtor until he pays up.
   See, e.g., Shuffler v. Heritage Bank, 720 F.2d 1141, 1147 (9th Cir. 1983) (“The proper means for
   [a party] to secure compliance with a money judgment is to seek a writ of execution, not to obtain a
   fine of contempt for the period of nonpayment.”); Ecopetrol S.A. v. Offshore Expl. & Prod. LLC,
   172 F.Supp.3d 691, 698 (S.D.N.Y. 2016) (“[C]ontempt power should not be used to enforce a
   money judgment….”).4 The Department of Justice and the IRS have developed detailed manuals
   for collecting tax debts which provide numerous legal techniques for debt collection, but do not
   instruct government collection lawyers to ask courts to coerce payment by holding debtors in
   contempt and imprisoning them.5 The FAST Act’s passport revocation regime violates this basic

   principle of Anglo-American law, and thus substantive due process, because it restricts the
   established constitutional liberty interest in freedom of movement to coerce payment of a tax debt.


            4
                Because this is a fundamental common law principle, state authority is naturally similar.
   E.g. In re Byrom, 316 S.W.3d 787, 791 (Tex.App. 2010) (“An order requiring payment of a debt
   may be enforced through legal processes like execution or attachment, but not by the
   imprisonment of the adjudicated debtor.”); Carter v. Grace Whitney Properties, 939 N.E.2d 630,
   635 (Ind.App. 2010) (same).
          5
            https://www.justice.gov/tax/tax-division-judgement-collection-manual-4-collecting-judgment
   and https://www.irs.gov/irm/part5; see United States v. Garcia, 855 F.3d 615, 621-22 (4th Cir.
   2017) (courts may “take judicial notice of information contained on state and federal government
   websites.”).


                                                        8
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 9 of 16




            This is the conclusion reached by the ne exeat tax debt cases, which are precisely on point.
   Before the enactment of 26 U.S.C. § 7345, the Government could and did (and still can) revoke
   tax debtors’ passports to collect tax debts pursuant to 26 U.S.C. § 7402(a), which authorizes federal
   courts to issue writs of ne exeat republica to aid the Government’s tax collection efforts. Ne exeat
   is a common law writ that courts may use to prevent a defendant or judgment debtor from
   frustrating the collection of a money judgment, by ordering the debtor to remain in the court’s
   jurisdiction. Atherton v. Gopin, 355 P.3d 804, 808-09 (N.M.App. 2015) (reviewing history of ne

   exeat, collecting cases and authorities). “Because the writ of ne exeat operates in restraint of
   personal liberty, it is to be granted with caution and continued in force with caution.” Id. at 809
   (cleaned up). As particularly relevant here:
            In the absence of a threat to abscond, the writ may not be used as a form of
            coercing payment of a debt, no matter how just, nor as a form of punishment, no
            matter how deserved.
   Atherton, 355 P.3d at 809 (cleaned up, emphasis added). Accord McKenzie et al v. Cowing, 4
   Cranch CC 479, 16 F.Cas. 202, 203 (U.S. 1834) (courts may not use writ of ne exeat to compel
   payment of a debt; creditor must pursue ordinary legal remedies and collection methods); Aetna

   Cas. & Sur. Co. v. Markarian, 114 F.3d 346, 349 (1 Cir. 1997) (reversing writ of ne exeat issued in
                                                           st




   a non-tax judgment collection proceeding, noting that the writ “hearkens back to the days when
   debtors were imprisoned for failure to pay their debts. The writ is itself a form of civil arrest.”).
            Federal courts have applied these common law due process principles in the precise
   situation at bar: determining whether the Government may revoke a passport as a means of
   collecting a tax debt under 26 U.S.C. § 7402(a). See United States v. Shaheen, 445 F.2d 6 (7th Cir.
   1971); United States v. Robbins, 235 F.Supp. 353 (E.D.Ark. 1964); IRS v. Mathewson, 1993 WL
   113434 (S.D.Fla. 1993); United States v. Barrett, 2014 WL 321141 (D.Colo. 2014).
            In the leading decision of Shaheen (written by the late Justice Stevens when he was on the
   Seventh Circuit), the court discussed how the Government could use the writ of ne exeat “to
   compel a citizen to pay his taxes” by revoking the citizen’s passport and thereby preventing him

                                                       9
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 10 of 16




   from leaving the country. 445 F.2d at 9-10. But because the right of international travel is an
   established constitutional right, per Kent and Aptheker, the Government may not obtain a writ of
   ne exeat as a matter of course in tax collection cases. Rather, the Government must establish that
   the tax debtor is attempting to leave the country with his assets, or has done so and refuses to
   repatriate those assets – those are sufficiently compelling reasons to restrict a tax debtor’s right to
   travel internationally, whereas merely owing a tax debt is not. Id. at 10-11 (“When the relief
   impinges upon a constitutionally protected personal liberty, … the Government has the burden of

   demonstrating that the restraint of liberty is a necessary, and not merely coercive and convenient,
   method of enforcement.”) (emphases added). Accord Robbins, supra.
            In Barrett, this Court followed Shaheen by requiring the Government to establish a ne

   exeat predicate to justify revoking the defendant tax debtors’ passports. Judge Jackson held that ne
   exeat was warranted by the Government’s extensive evidence that the Barretts had relocated and
   moved their assets to Ecuador, and owned property of non-trivial value in Ecuador that they could
   repatriate to pay their tax debt. 2014 WL 321141 at 7-9. Accord Mathewson, supra.
            Importantly, the ne exeat cases do not describe the right of international travel as being a
   fundamental right; it is only a recognized constitutional right that “cannot be abridged without due
   process of law,” consistent with the Aznavorian dictum repeated in Agee. Shaheen, 445 F.2d at

   10; accord Barrett, *7. But the cases still hold, on substantive due process grounds, that the
   Government must have a better reason than debt collection to abridge a tax debtor’s established
   constitutional right of international travel. Id.
            These ne exeat cases establish precisely how the constitutional right to international travel is
   properly “regulated within the bounds of due process,” per the Aznavorian dictum. If the

   Government’s interest in collecting a tax debt were a good enough reason to restrict a tax debtor’s
   constitutional right of international travel, then the ne exeat cases would always grant the writ. But
   they do not, on substantive due process grounds.
            Robbins confirms that the size of the tax debt does not matter. David and Beatrice
                                                       10
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 11 of 16




   Robbins owed a whopping $434,143 tax debt – in 1964 dollars. 235 F.Supp. at 354. The court
   nonetheless declined to issue a writ of ne exeat because the Government had not rebutted the
   Robbins’ evidence that their travels to Mexico were for health reasons, not to secrete assets. Id. at
   355-57. By contrast, Barrett and Mathewson granted the writ because the Government established
   that the tax debtors had in fact secreted assets abroad. Per Shaheen, that is a good enough reason
   to revoke a tax debtor’s passport in a tax collection context; but just owing a tax debt is not.6
            The Government has not alleged, let alone established, that allowing to Mr. Maehr to travel

   internationally threatens national security, foreign policy, or even the Government’s ability to
   collect his tax debt (per the ne exeat analysis). The Government can collect Mr. Maehr’s debt by
   using its ample legal methods (including the super-priority and setoff rights private creditors do not
   enjoy), but not by suspending Mr. Maehr’s federal constitutional rights until he pays up. Because
   the Government has not established any adequate predicate for passport revocation as to Mr.
   Maehr (and will not be able to, as Mr. Maehr will show at summary judgment), the new FAST
   Act’s passport revocation regime is unconstitutional as applied to him.
   C.       The right to travel internationally is a fundamental right.
            The above substantive due process analysis does not rely on the right of international travel
   being deemed a fundamental right. But it is. As shown above, the controlling Supreme Court

   caselaw describes the right of international travel as a fundamental right, per Kent, Aptheker and
   Zemel. The Supreme Court has never demoted the right to less than fundamental status – it has
   only distinguished Kent, Aptheker and Zemel in dicta in the Aznavorian case, which did not even
   involve a direct challenge to the right of international travel.


            6
            Indeed, if the Government’s position prevails here, then why should it stop at revoking tax
   debtors’ constitutional right to international travel? Congress’s next logical and legally permissible
   step would be to enact a statute suspending tax debtors’ Fourth Amendment rights until they pay
   up, and authorizing IRS revenue agents to conduct warrantless searches of debtors’ homes to seize
   money and valuables to satisfy their tax debts. The Magistrate Judge’s ruling to the contrary, Dkt.
   55 at 17, misapprehends the role of substantive due process in our system of governance.


                                                       11
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 12 of 16




            This Court may not follow the analysis of other circuit courts that treat the right of
   international travel as a second-tier constitutional right. Given the absence of any controlling
   Tenth Circuit law, this Court must apply the plain language of the Supreme Court’s own analyses,
   and leave it to the Supreme Court to reconsider or further clarify the law it has laid down. See

   Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989) (“If a precedent of
   this Court has direct application in a case, yet appears to rest on reasons rejected in some other
   line of decisions, [lower courts] should follow the case which directly controls, leaving to this Court

   the prerogative of overruling its own decisions.”).
            The above substantive due process analysis applies even more strongly when the Court
   correctly treats the right of international travel as a fundamental right.
   D.       The prior passport revocation regime to collect child support is distinguishable – children’s
            lives and welfare depend on child support.
            The Magistrate Judge’s dismissal recommendation also erroneously relied on decisions
   from some lower federal courts upholding the constitutionality of a similar passport revocation
   regime to collect child support debts. Dkt. 55 at 16.
            As part of 1990s welfare reform, Congress enacted 42 U.S.C. § 652(k), which authorizes
   the Secretary of Health and Human Services to certify a list of parents owing large child support
   debts to the Secretary of State, to have their passports revoked. That statute has survived

   constitutional challenges in other circuits. It has not been considered by the Supreme Court or
   Tenth Circuit. (Also, many of the challengers were pro se, and invoked procedural due process
   concerns which Mr. Maehr does not raise here.)
            The two circuit-level decisions upholding the child support passport revocation regime
   against substantive due process challenges are Weinstein v. Albright, 261 F.3d 127 (2nd Cir. 2001)
   and Eunique v. Powell, 302 F.3d 971 (9th Cir. 2002). Weinstein’s substantive due process analysis
   is summary, and (as explained above) wrong. 261 F.3d at 138-39. The Ninth Circuit panel in
   Eunique wrote three opinions which contain far more detailed substantive due process analyses.


                                                      12
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 13 of 16




   None of the Eunique opinions considers ne exeat principles, but the Eunique dissent gets the
   substantive due process analysis right. Id. at 985 (prophetically predicting that if passports could be
   revoked to coerce payment of child support debts, tax debts would be next).
            But even if this Court finds the majority analyses of these cases persuasive, they are
   distinguishable because child support debts are not ordinary debts. The welfare and even lives of
   actual children depend upon payment of child support. Eunique, 281 F.3d at 974-75 (majority
   analysis, using rational basis standard, and noting how failure to pay child support is so serious that

   it can trigger criminal liability) and 978 (concurring analysis, reaching same result under an
   intermediate scrutiny standard); see also United States v. Ballek, 170 F.3d 871, 874-85 (9th Cir.
   1999) (per Kozinski, J.) (upholding constitutionality of the federal Child Support Recovery Act, 18
   U.S.C. § 228, which criminalizes willful non-support, based on the government’s exceptionally
   strong interest in protecting children’s welfare). That is why our common law tradition allows
   courts to use their extraordinary contempt powers to compel parents to pay child support debts.
   See, e.g., Pettit v. Pettit, 626 N.E.2d 444, 446-47 (Ind. 1993) (while ordinary money judgments are
   not enforceable by contempt, child support orders are). There is no comparable common law
   tradition of compelling debtors to pay ordinary money judgments through such deliberately
   coercive means. Id.7
   E.       The passport revocation regime violates privileges and immunities jurisprudence.
            The Supreme Court’s civil rights jurisprudence under the Privileges and Immunities
   Clauses is widely regarded as having become a dead letter after the Slaughter-House Cases, 83 U.S.


            7
            The fact that the Supreme Court once metaphorically referred to taxes as the “life-blood
   of government” in Bull v. United States, 295 U.S. 247, 259 (1935), does not raise collection of tax
   debts to the same status as a child support debts, or other compelling government interests like
   national security. Cf. Recommendation, Dkt. 55 at 16. Bull is an early income tax collection case.
   It used the “life-blood” metaphor in the course of describing how the Government is entitled to
   obtain money judgments on tax assessments, and collect those judgments through ordinary legal
   collection methods like levy and execution. Id. at 259-60. Bull does not hold that the
   Government can collect tax debts by revoking tax debtors’ constitutional rights until they pay up.


                                                      13
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 14 of 16




   36 (1873), and their progeny limited its scope to the relatively few civil rights that stem from
   national rather than state citizenship. See McDonald v. City of Chicago, 561 U.S. 742, 754-66
   (2010). But that truncated privilege and immunities civil rights jurisprudence is still authoritative,
   id.; Rodriguez, supra; and it fits perfectly here.
            The right of international travel is a “privilege” of citizenship – i.e. a constitutionally
   protected civil right. It does not need to be “newly recognized,” as the Magistrate Judge believed,
   see Dkt. 55 at 12; it was recognized as an established constitutional right, grounded in the Fifth
   Amendment, by the Supreme Court in Kent.8 The right stems from national rather than state
   citizenship. See Zschernig v. Miller, 389 U.S. 429, 441 (1968) (states have no authority to regulate
   international travel); 8 U.S.C. § 1185(b) (federal law requiring citizens to have a valid U.S.
   passport, issued by the State Department, to enter or exit the country); 6 U.S.C. § 201 et seq.
   (creating new federal Department of Homeland Security to control travel over borders).
            The parallel right of interstate travel has been protected under the Slaughter-House
   privileges and immunities paradigm. See Edwards v. California, 314 U.S. 160, 178 (1941);
   Twining, 211 U.S. at 97;Crandall v. Nevada, 73 U.S. 35 (1868). As relevant here, Crandall
   confirms that a government’s legitimate interest in raising money is not a good enough reason to
   abridge citizens’ federally-recognized privileges, such as the right of interstate travel. 73 U.S. at 43-

   45 (striking down Nevada statute imposing a head tax on persons leaving the state because
   Nevada’s legitimate interest in raising revenue yields to the constitutional right of interstate travel).
   The established right of international travel is entitled to the same treatment – the Government
   needs a sufficiently strong reason to abridge either right. Zemel, 381 U.S. at 15-16. Debt
   collection is not a good enough reason. Crandall, supra.


            8
            Mr. Maehr mistakenly argued below that the right of international travel was grounded in
   Article IV Section 2 Privileges and Immunities Clause. That clause, like the Fourteenth
   Amendment, is not the source of any privileges, but protects recognized privileges from
   abridgment by the states.


                                                        14
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 15 of 16




            Just as states may not impair constitutionally protected federal privileges under the
   Fourteenth Amendment, per the Slaughter-House Cases, the Federal Government may not do so
   either per the familiar analysis of Bivens. E.g. Davis v. Passman, 442 U.S. 228 (1979) (applying
   Bivens to a Fifth Amendment violation); Ziglar v. Abbasi, 137 S.Ct. 1843 (2017) (declining to
   expand Bivens’s damage remedies in part because injunctive relief is an available remedy for
   constitutional violations by the federal government).9
                                       IV.         CONCLUSION

            Congress sometimes passes laws that it knows, or should know, are plainly unconstitutional.
   See Texas v. Johnson, 491 U.S. 397 (1989) (striking down Texas’s flag-burning statute on First
   Amendment grounds); United States v. Eichman, 496 U.S. 310 (1990) (striking down federal flag-
   burning law enacted after Johnson for the same reasons). The FAST Act’s passport revocation
   regime is plainly unconstitutional under the Supreme Court’s modern substantive due process
   jurisprudence, and also its disused but still authoritative and applicable privileges and immunities
   jurisprudence. Indeed, because Mr. Maehr has not secreted assets abroad and is not attempting to

   do so, he will be entitled to summary judgment for the reasons set forth here. The Court should
   therefore reject the Magistrate Judge’s recommendation to grant the Government’s motion to
   dismiss, and allow this action to move forward.
            Dated: October 10, 2019.                Respectfully submitted,
                                                     s/Bennett L. Cohen
                                                     Bennett L. Cohen, bcohen@polsinelli.com
                                                     Sean R. Gallagher, Megan E. Harry
                                                     Polsinelli PC, 1401 Lawrence Street, Suite 2300
                                                     Denver, CO 80202, Telephone: (303) 572-9300


            9
             This is not a Bivens action because Mr. Maehr is not seeking damages – just injunctive
   relief to remedy unconstitutional action by a federal officer, which the Supreme Court has long
   acknowledged is an available remedy to correct constitutional violations like the one at bar. See
   Dugan v. Rank, 372 U.S. 609, 621-22 (1963) (where federal officer’s exercise of powers is
   “constitutionally void,” “the officer’s action can be made the basis of a suit for specific relief against
   the officer as an individual.”); Abbasi, supra.


                                                      15
   70761790.1
Case 1:18-cv-02948-PAB-NRN Document 59 Filed 10/10/19 USDC Colorado Page 16 of 16




                                     CERTIFICATE OF SERVICE

         I hereby certify that on October 10, 2019, I served a true and correct copy of the foregoing
   via CM/ECF, which will send electronic notification to all parties and their counsel, including:

            E. Carmen Ramirez
            United States Department of Justice, Tax Division

                                                 s/ Bennett L. Cohen
                                                 Bennett L. Cohen




                                                   16
   70761790.1
